PER CURIAM.
This is an appeal by Alex J. Pellini, a licensed veterinarian, from a final order of the Board of Veterinary Medicine imposing a $1,000 fine upon him for failing to obtain a premises permit for certain low-cost spaying and neutering procedures performed by him on a one-day basis at an animal grooming shop in Key West, Florida, at the request of the local humane society. The Board concluded below that a premises permit for the animal grooming shop in question was required under Section 474.215(1), Florida Statutes (1981). We disagree. Such a permit is required under the statute only for an establishment where a veterinarian permanently practices and not, as here, an establishment set up for one-day veterinarian service. We agree entirely with the hearing examiner in this case who so concluded below. See Wakulla County v. Davis, 395 So.2d 540, 543 (Fla.1981).
The order under review is reversed and the cause is remanded to the Board with directions to dismiss the administrative complaint herein.